Case 2:21-cv-11097-TGB-APP ECF No. 9, PageID.830 Filed 09/16/21 Page 1 of 1




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


ANDY PIOVESANA,                                2:21-CV-11097-TGB

                Plaintiff,

                                          ORDER DISMISSING CASE
     vs.

NATIONAL                     CHURCH              HONORABLE
RESIDENCES,                                   TERRENCE G. BERG

                Defendant.



     Pursuant to the Notice of Voluntary Dismissal by Plaintiffs, this

case is DISMISSED with prejudice.

     IT IS SO ORDERED.

     DATED this 16th day of September, 2021.

                                  BY THE COURT:


                                  /s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  United States District Judge
